872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert HAYES, Plaintiff-Appellant,v.THE MADISON HOUSING AUTHORITY, Phoenix Management Services,TPM Corporation, Defendants-Appellees.
No. 88-3653.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 14, 1989.Decided March 29, 1989.

Herbert Hayes, appellant pro se.
Leigh Rodenbough, for appellee Madison Housing Authority.
William K. Davis, J. Dennis Bailey, Bell, Davis & Pitt, Pa, for remaining appellees.
Before ERVIN, Chief Judge, and WIDENER and SPROUSE, Circuit Judges.
PER CURIAM:


1
Herbert Hayes appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hayes v. Madison Housing Authority, C/A No. 87-429-G-C (M.D.N.C. Nov. 9, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.